89 F.3d 828
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Mayfield Beauraguard HOPE, Plaintiff--Appellant,v.Levester THOMPSON, Doctor;  Brenda Archer, Registered Nurse,Individually and in their official capacities,Defendants--Appellees,and State of Virginia;  Virginia Department of Corrections;Richard A. Young, Regional Administrator;  RufusFleming, Warden, Defendants.
No. 96-6300.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided June 6, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   David G. Lowe, Magistrate Judge.  (CA-95-80)
Mayfield Beauraguard Hope, Appellant Pro Se.  Anthony John Trenga, Thomas Charles Junker, Bijan Gilanshah, HAZEL & THOMAS, P.C., Alexandria, Virginia;  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Mayfield Beauraguard Hope filed a complaint under 42 U.S.C. § 1983 (1988), claiming that he received inadequate medical care.   The magistrate judge conducted a bench trial and granted judgment in Appellees' favor for the reasons stated from the bench.   Hope appeals from the magistrate judge's order.*  We have reviewed the record and the magistrate judge's statements from the bench.   The magistrate judge properly found that Hope failed to show that Appellees acted with deliberate indifference to his serious medical needs.  See Estelle v. Gamble, 429 U.S. 97, 104 (1976).   Accordingly, we affirm on the reasoning of the district court.   Hope v. Virginia, No. CA-95-80 (E.D.Va. Feb. 7, 1996).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 This case was decided by a magistrate judge exercising jurisdiction upon consent of the parties under 28 U.S.C.A. § 636(c)(1) (West 1993)